                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



ROBERT FITZGERALD ROBERTS,

                           Plaintiff,

          v.                                    CASE NO. 18-3286-SAC

LARRY LONG, et al.,

                           Defendants.


                   NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se and seeks leave

to proceed in forma pauperis.

               The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,
an initial partial filing fee calculated upon the greater of (1) the

average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments

of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay
the initial partial filing fee. § 1915(b)(4).

     Because the financial information submitted by the plaintiff

shows that he lacks the resources to pay an initial partial filing
fee, the Court grants leave to proceed in forma pauperis without that

payment. Plaintiff remains obligated to pay the $350.00 filing fee

as funds become available.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,
however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not
accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the
scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     Plaintiff is in pretrial detention in the Saline County Jail.

His complaint names as defendants a detective employed by the Saline
Police Department, an assistant county attorney, and the complaining

witness. Plaintiff alleges that these defendants violated his rights,
resulting in his wrongful incarceration. He seeks damages.

     Because plaintiff appears to challenge the validity of the

pending charges against him, the Court liberally construes his claim

to allege malicious prosecution. Plaintiff specifically claims the

complaining witness falsified the story of kidnapping, that the

investigating detective pursued the charges against him “in a show

of intentional bad faith” after the complaining witness admitted to

lying about the abduction, and that the assistant county attorney

chose “to move forward with charges even after being informed of the

police misconduct.” (Doc. #5, pp. 2-3.)

     A claim of malicious prosecution under § 1983 includes these

elements: “(1) the defendant caused the plaintiff’s continued

confinement or prosecution; (2) the original action terminated in

favor of the plaintiff; (3) no probable cause supported the original

arrest, continued confinement, or prosecution; (4) the defendant

acted with malice; and (5) the plaintiff sustained damages.” Wilkins

v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008)(internal citations

omitted).
     “In order to recover damages for allegedly unconstitutional

conviction or imprisonment or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983

plaintiff must prove that the conviction or sentence has been

[overturned].” Heck v. Humphrey, 512 U.S. 477, 487 (1994).

     Here, plaintiff’s challenge to his present pretrial detention

would, if he is successful, necessarily imply the invalidity of the

detention. Plaintiff’s claims are not cognizable until he satisfies
the condition set forth in Heck.

     Because plaintiff filed this action under § 1983 while in
pretrial detention, the action may be stayed pending the resolution

of the pending criminal charges. See Garza v. Burnett, 672 F.3d 1217,

1220 (10th Cir. 2012)(citing Wallace v. Kato, 549 U.S. 384, 393 (2007)).

If plaintiff is convicted of the charges, Heck will require the

dismissal of this action, but otherwise, plaintiff’s civil claims may

proceed, absent any other bar.

                             Order to Show Cause

      For the reasons set forth, plaintiff shall show cause why this

matter should not be stayed pending the resolution of the criminal

charges pending against him. The Court advises plaintiff that if the

criminal charges result in a decision against him, this matter will

be subject to dismissal and that dismissal will count as a qualifying

dismissal under 28 U.S.C. § 1915(g)1.

      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motions to

proceed in forma pauperis (Docs. #2 and #6) are granted. The filing

fee of $350.00 is subject to collection in installments calculated

under 28 U.S.C. § 1915(b)(2).

      IT IS FURTHER ORDERED that on or before February 28, 2019,
plaintiff shall show cause why this matter should not be stayed for

the reasons discussed herein.

      IT IS FURTHER ORDERED that plaintiff shall notify the Court of

any final decision in the criminal action pending against him.




1 Section 1915(g) prohibits a prisoner from proceeding in forma pauperis where the
prisoner has on three or more occasions had a civil action or appeal dismissed as
frivolous, malicious, or for failure to state a claim for relief unless the prisoner
shows that he is in imminent danger of serious physical injury.
IT IS SO ORDERED.

DATED:   This 14th day of February, 2019, at Topeka, Kansas.




                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
